Citation Nr: 1101122	
Decision Date: 01/10/11    Archive Date: 01/20/11

DOCKET NO.  09-15 882	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wilmington, 
Delaware


THE ISSUES

1.	Entitlement to service connection for bilateral hearing loss.

2.	Entitlement to service connection for tinnitus. 


REPRESENTATION

Appellant represented by:	Delaware Commission of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K.A. Garner, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1964 to June 1967.
 
This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an April 2007 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Wilmington, 
Delaware, which denied service connection for bilateral hearing 
loss and tinnitus.  

In September 2010, the Board remanded the issues to further 
develop the medical record.  As such, the file was transferred to 
the Appeals Management Center (AMC) in Washington, DC, and the 
requested development was attempted.  Pursuant to the Board's 
remand order, a VA examination was conducted in November 2010.  
As the requested development has been completed, no further 
action to ensure compliance with the remand directives is 
required.  Stegall v. West, 11 Vet. App. 268 (1998).  This matter 
is properly before the Board for adjudication.

The Veteran appeared and gave testimony before the Board in April 
2010.  A transcript of the hearing is of record. 

In November 2010, the Veteran submitted additional evidence 
without an accompanying waiver of RO review.  Because the 
additional evidence is not pertinent to the claim in appellate 
status, a waiver of RO review is not necessary and the claim does 
not have to be remanded for the additional evidence to be 
considered by agency of original jurisdiction.  See 38 C.F.R. § 
19.37 (2010).


FINDINGS OF FACT

1.	The Veteran's bilateral hearing loss did not manifest to a 
degree of ten percent during the first post-service year.

2.	The competent and credible evidence does not show that 
bilateral hearing loss or tinnitus is related to an in-service 
injury, disease, or event.


CONCLUSIONS OF LAW

1.	The criteria for entitlement to service connection for 
bilateral hearing loss are not met.  38 U.S.C.A. §§ 1110, 
1112, 1113 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 
3.326(a), 3.385 (2010).

2.	The criteria for entitlement to service connection for 
bilateral tinnitus are not met.  38 U.S.C.A. §§ 1110, 1112, 
1113 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.326(a), 
3.385 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify & Assist

Before assessing the merits of the appeal, VA's duties under the 
Veterans Claims Assistance Act of 2000 (VCAA) must be examined.  
The VCAA provides that VA shall apprise a claimant of the 
evidence necessary to substantiate his/her claim for benefits and 
that VA shall make reasonable efforts to assist a claimant in 
obtaining evidence unless no reasonable possibility exists that 
such assistance will aid in substantiating the claim.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a). 

In letters dated in December 2006 and March 2007, VA notified the 
Veteran of the information and evidence needed to substantiate 
and complete his claims for service connection for hearing loss 
and tinnitus, including what part of that evidence he was to 
provide and what part VA would attempt to obtain for him.  See 38 
U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).  Accordingly, the Board finds that VA 
met its duty to notify the Veteran of his rights and 
responsibilities under the VCAA.   

The Board also finds that VA has complied with the VCAA's duty to 
assist by aiding the Veteran in obtaining evidence, affording him 
two physical examinations in March 2007 and November 2010, 
obtaining a medical opinion as to the etiology of the claimed 
hearing loss and tinnitus, and by affording him the opportunity 
to give testimony before the Board in April 2010.  It appears 
that all known and available records relevant to the issues here 
on appeal have been obtained and are associated with the 
Veteran's claims file, and the Veteran does not appear to contend 
otherwise.

The Board notes that the March 2007 examiner offered an opinion 
as to the etiology of the Veteran's bilateral hearing loss and 
tinnitus, but failed to offer rationale in support of his 
opinion.  In a September 2010 decision, the Board, therefore, 
requested an addendum to the March 2007 examination that gives a 
complete opinion with supportive rationale, based on accurate 
facts.  In November 2010, the Veteran was afforded another VA 
examination.  The November 2010 examination and the medical 
opinion obtained are adequate as the examination was performed 
based upon a review of the pertinent medical evidence and 
complaints of the Veteran and the opinion provided includes well-
reasoned rationale.  Thus, the Board finds that VA has done 
everything reasonably possible to notify and to assist the 
Veteran and that no further action is necessary to meet the 
requirements of the VCAA.  As such, the Board will now turn to 
the merits of the Veteran's claim.

Applicable Rules & Regulations

Service connection for VA compensation purposes will be granted 
for a disability resulting from disease or personal injury 
incurred in the line of duty or for aggravation of a preexisting 
injury in the active military, naval or air service.  See 
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  When a veteran seeks 
service connection for a disability, due consideration shall be 
given to the supporting evidence in light of the places, types, 
and circumstances of service, as evidenced by service records, 
the official history of each organization in which the veteran 
served, the veteran's military records, and all pertinent 
medical and lay evidence.  See 38 U.S.C.A. § 1154(a); 38 C.F.R. 
§ 3.303(a).  The mere fact of an in-service injury is not 
enough; there must be evidence of a chronic disability resulting 
from that injury.  

In order to establish service connection for a claimed disorder, 
the following must be shown:  (1) the existence of a present 
disability; (2) in-service incurrence or aggravation of a disease 
or injury; and (3) a causal relationship between the present 
disability and the disease or injury incurred or aggravated 
during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. 
Cir. 2004).  Medical evidence is generally required to establish 
a medical diagnosis or to address questions of medical causation; 
lay statements do not constitute competent medical evidence for 
these purposes.  Lay testimony, however, is competent to 
establish a diagnosis where the layperson is competent to 
identify the medical condition, is reporting a contemporaneous 
medical diagnosis, or describes symptoms that support a later 
diagnosis by a medical professional.  Jandreau v. Nicholson, 492 
F.3d 1372, 1377 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 
1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as 
potentially competent to support presence of disability even 
where not corroborated by contemporaneous medical evidence).

The Veteran seeks service connection for hearing loss, which is 
deemed to be a chronic disease under 38 C.F.R. § 3.309(a) and 
service connection may be granted under 38 C.F.R. § 3.307(a)(3) 
if the evidence shows that the disease manifest to a degree of 
ten percent or more within one year from the date of separation 
from service.  See 38 C.F.R. § 3.307.  Separation from service is 
defined as the Veteran's discharge date.  See 38 C.F.R. 
§ 3.307(a)(2).  Therefore, because the Veteran was discharged 
from service in June 1967, the evidence must show that his 
chronic disease manifest to a degree of ten percent by June 1968 
in order for service connection to be granted based upon a 
presumptive period.  There is no statutory or regulatory 
provision to allow for an extension of a presumptive period.

Where there is a chronic disease shown in service, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  See 38 C.F.R. § 3.303(b). 
 When a condition noted during service is not shown to be 
chronic, or the fact of chronicity in service is not adequately 
supported, then a showing of continuity of symptomatology after 
discharge is required to support the claim.  See 38 C.F.R. 
§ 3.303(b).  Service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was incurred 
in service.  See 38 C.F.R. § 3.303(d).  

For the purposes of applying the laws administered by VA, 
impaired hearing will be construed to be a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, 4000 Hertz is 40 decibels or greater; or, when the auditory 
thresholds for at least three of the frequencies 500, 1000, 2000, 
3000 or 4000 Hertz are 26 decibels or greater; or, when speech 
recognition scores using the Maryland CNC Test are less than 94 
percent.  See 38 C.F.R. § 3.385.  

Service department audiometric readings prior to October 31, 
1967, must be converted from American Standards Association (ASA) 
units to International Standard Organization (ISO) units.  The 
United States Court of Veterans Appeals (Court) has indicated 
that the threshold for normal hearing is between 0 and 20 
decibels and that higher thresholds show some degree of hearing 
loss.  Hensley v. Brown, 5 Vet. App. 155 (1993).

The requirements for service connection for hearing loss as 
defined in 38 C.F.R. 
§ 3.385 need not be shown by the results of audiometric testing 
during a claimant's period of active military service in order 
for service connection to be granted.  The United States Court of 
Appeals for Veterans Claims (Court) has held that 38 C.F.R. § 
3.385 does not prevent a claimant from establishing service 
connection on the basis of post-service evidence of hearing loss 
related to service when there were no audiometric scores reported 
at separation from service.  Ledford v. Derwinski, 3 Vet. App. 
87, 89 (1992).  The Court has also held that the regulation does 
not necessarily preclude service connection for hearing loss that 
first met the regulation's requirements after service. Hensley v. 
Brown, 5 Vet. App. 155, 159 (1993).  Thus, a claimant who seeks 
to establish service connection for a current hearing 
"disability" must show, as is required in a claim for service 
connection for any disability, that a current hearing disability 
is the result of an injury or disease incurred in service, the 
determination of which depends on a review of all the evidence of 
record including that pertinent to service. 38 U.S.C.A. §§ 1110, 
1131; C.F.R. §§ 3.303 and 3.304; Hensley, 5 Vet. App. at 159-60.

Analysis

The Veteran contends that noise exposure as a tank commander 
caused hearing loss and tinnitus in both ears.  He asserted that 
he noticed ringing in his ears and hearing loss in 1965 but the 
hearing test at discharge did not detect a hearing problem.

The Veteran served in the United States Army from June 1964 to 
June 1967 as a tank commander.  The Veteran's service treatment 
records show that at the time of an enlistment physical 
examination in May 1964, a hearing test showed pure tone 
thresholds, as follows:
(In order to facilitate data comparison, the ASA standards have 
been converted to ISO-ANSI standards and are represented by the 
figures in parentheses.)

HERTZ
500
1000
2000
3000
4000
RIGHT
-5 (10)
-10 (0)
-5 (5)
-5 (5)
10 (15)
LEFT
-5 (10)
-5 (5)
-5 (5)
-5 (5)
20 (25)

Although the Veteran's service treatment records show that the 
Veteran had a decibel reading of 45 at 6000 Hz in the left ear 
upon entrance into the military, the audiometric examinations 
show auditory thresholds less than 20 decibels at the frequencies 
of 500, 1000, 2000, 3000, 4000 Hertz.  Therefore, the entrance 
examination did not show that the Veteran had hearing loss that 
met the criteria for disability for VA purposes.  

Upon separation from service, a hearing test showed pure tone 
thresholds, as follows:
(In order to facilitate data comparison, the ASA standards have 
been converted to ISO-ANSI standards and are represented by the 
figures in parentheses.)



HERTZ
500
1000
2000
3000
4000
RIGHT
10 (25)
0 (10)
5 (15)
X
5 (10)
LEFT
5 (20)
0 (10)
0 (10)
X
15 (20)

In a Report of Medical History dated in April 1967, the Veteran 
indicated that he did not have hearing loss.  Service treatment 
records indicate that the Veteran did not complain or seek 
treatment for hearing loss or tinnitus in service.  As such, 
there is no hearing disability noted during service.  

At the April 2010 Board hearing, the Veteran testified that he 
did not have hearing protection in the military and that he stuck 
cigarette butts in his ear as an alternative to hearing 
protection.  The Veteran testified that he noticed hearing loss 
after service and sought VA treatment for hearing loss in October 
1967, four months after leaving the military.  He stated, 
however, that he was told he was ineligible for VA treatment 
because he had been out of the military for over 90 days.  He 
also asserted that he did not have medical insurance at that time 
and, therefore, did not seek further treatment.  The Veteran 
testified that after separating from service, he worked as an 
iron worker for thirty years, setting beams on communications 
towers.  He stated that as an iron worker, he always wore hearing 
protection as hearing protection was required by Occupational 
Safety and Health Act (OSHA).  The Board, notes, however, that 
the Veteran still did not seek testing or treatment for hearing 
loss.

With regard to his tinnitus, the Veteran testified that he first 
noticed ringing in both ears while in the military.  He 
maintained that the ringing continues today and has been present 
his entire adult life.  

The Veteran underwent a VA examination in March 2007.  Testing 
completed at this time showed puretone thresholds, in decibels, 
as follows: 

HERTZ
500
1000
2000
3000
4000
RIGHT
15
10
50
75
80
LEFT
15
25
75
80
100

Pure tone threshold averages (from 1000 to 4000 Hz) were 54 
decibels (dB) in the right ear and 70 dB in the left ear.  The 
Veteran had word recognition of 100 percent in the right ear and 
84 percent in the left ear using the Maryland CNC test.  These 
findings reflect the Veteran has moderate sensorineural hearing 
loss in the right ear and severe sensorineural hearing loss in 
the left ear.

At the examination, the Veteran reported noise exposure from 
tanks and other weapons, without the use of hearing protection.  
The Veteran also reported that he first noticed hearing loss and 
ringing in both ears in approximately 1967.  The Veteran informed 
the examiner that he worked as an iron worker since leaving 
active duty and did not wear ear protection.  

The examiner stated that, with the exception of 6000Hz, the 
Veteran's puretone thresholds were within normal limits at 
separation from the military.  Therefore, the examiner opined 
that it is less likely than not that the hearing loss and 
tinnitus began during the Veteran's military duty.  As mentioned 
above, the Board found that the March 2007 opinion was 
insufficient because the examiner may have used inconsistent 
statements of record regarding the Veteran's post service use of 
hearing protection and failed to offer rationale in support of 
his opinion.  The Board, therefore, requested a complete opinion 
with supportive rationale, based on accurate facts.

The Veteran, therefore, underwent another VA examination in 
November 2010.  Testing completed at this time showed puretone 
thresholds, in decibels, as follows: 

HERTZ
500
1000
2000
3000
4000
RIGHT
20
15
55
80
80
LEFT
20
20
75
85
100

Pure tone threshold averages (from 1000 to 4000 Hz) were 58 
decibels (dB) in the right ear and 68 dB in the left ear.  The 
Veteran had word recognition of 92 percent in the right ear and 
92 percent in the left ear using the Maryland CNC test.  These 
findings reflect the Veteran has moderately severe sensorineural 
hearing loss, bilaterally.

At the examination, the Veteran reported noise exposure from 
tanks and other weapons, without the use of hearing protection.  
The Veteran again reported that he first noticed hearing loss and 
ringing in both ears in approximately 1967.  The Veteran informed 
the examiner that he worked iron and steel fabrication since 
leaving active duty and did wear hearing protection.  The Veteran 
informed the examiner that the tinnitus is a low, ringing type 
sound and is constantly present in a quiet background.

The examiner stated that hearing tests performed upon entry and 
separation from the military show normal hearing, and that the 
Veteran's high-frequency hearing thresholds were not poorer in 
1967 compared to 1964.  Therefore, the examiner opined that the 
Veteran's hearing did not become poorer during his military duty 
from loud noise exposure.  The examiner explained that the 
Veteran did not report hearing problems in 1964 or 1967 on his 
self-check list.  He opined that it is more likely than not that 
the Veteran's hearing loss and tinnitus began after his military 
duty from loud noise exposure as an iron and steel worker.  
Further, the examiner explained that the Veteran stated that he 
did not wear hearing protection in 1964.  If this were so, the 
examiner opined that the Veteran would more likely than not have 
a greater hearing loss at his right ear when firing weapons with 
his left trigger finger.  However, the Veteran's hearing loss is 
greater in his left ear, which does not fit the usual pattern.  
Additionally, the examiner explained that the Veteran's first 
hearing test since leaving the military was in 2007, forty years 
after he noticed that hearing loss was a problem.  According to 
the examiner, these facts and reports are not consistent with the 
Veteran's statement that his hearing loss began in 1967.

In support of his claim, the Veteran submitted a lay statement 
from J.H. dated in September 2007, which indicated that the 
Veteran was a member of Ironworkers Local #451 from January 1970 
to April 2004.  J.H. stated that the Veteran worked on several 
job sites that required hearing protection and that all job sites 
were required to make hearing protection available for all 
workers, at all times for the duration of the job.  While the 
statement indicates that the job sites required hearing 
protection, there is no indication that J.H. observed the Veteran 
wearing ear protection.  Therefore, there is no indication that 
he had personal knowledge regarding the Veteran's use of hearing 
protection after service. Thus, the Board finds that the 
statement has no probative value.  

The Veteran also submitted an article regarding the affects of 
war on hearing.  The article indicates that hearing loss and 
tinnitus are the most common service-connected conditions 
diagnosed among veterans.  While this article has been reviewed, 
it is too general in nature to alone provide the necessary 
evidence to show that the Veteran's hearing loss and tinnitus are 
due to service.  See Sacks v. West, 11 Vet. App. 314, 316-17 
(1998).  In this regard, the Board notes that in order to 
substantiate a claim, a medical treatise, textbook, or article 
must provide more than speculative, generic statements not 
relevant to the Veteran's claim, but must discuss generic 
relationships with a degree of certainty for the facts of a 
specific case.  See Wallin v. West, 11 Vet. App. 509, 514 (1998); 
see also Libertine v. Brown, 9 Vet. App. 521, 523 (1996) (generic 
medical literature which does not apply medical principles 
regarding causation or etiology to the facts of an individual 
case does not provide competent evidence to establish the nexus 
element).  The document provided by the Veteran in this case does 
not address the specific facts of his case, and as such, the 
Board concludes that the document does not establish that the 
Veteran's hearing loss and tinnitus are due his military service.  
Moreover, to the extent that the Veteran is attempting to 
extrapolate from this literature that his hearing loss and 
tinnitus are somehow related to his service, such extrapolation 
would constitute nothing more than an unsubstantiated medical 
opinion by a lay person rather than a conclusion based on the 
medical evidence of record.  See Colvin v. Derwinski, 1 Vet. App. 
171 (1991).

The Veteran's VA examination reports show that the Veteran has 
bilateral hearing loss and bilateral tinnitus.  However, the 
evidence of record shows that the Veteran made inconsistent 
statements regarding the onset of the disabilities and the use of 
hearing protection.  In a Report of Medical History dated in 
April 1967, the Veteran indicated that he did not have hearing 
loss.  However, in April 2010, the Veteran testified that he 
noticed ringing in his ears and tinnitus while in service.  

Additionally, at the March 2007 VA examination, the Veteran 
reported that while working as an iron worker after service, he 
did not wear ear protection.  However, at the April 2010 Board 
hearing and the November 2010 VA examination, the Veteran 
reported that he did wear hearing protection when he worked as an 
iron worker.  Based on inconsistency, the Board finds the 
Veteran's statements as to the assertion that he had hearing loss 
and tinnitus in service not to be credible.  As such, his 
statements are not competent to establish continuity of 
symptomatology and service connection on the basis of continuity 
is not warranted.  See Barr v. Nicholson, 21 Vet. App. 303 
(2007).

Furthermore, evidence of a prolonged period without medical 
complaint, and the amount of time that elapsed since military 
service, can be considered as evidence against the claim.  Maxson 
v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  The Veteran 
stated that his hearing loss and tinnitus are results of his work 
as a tank commander.  However, the Veteran separated from service 
in 1967, and an examination two months prior to the Veteran's 
separation from service showed hearing within normal limits.  
After separating from service, he worked in the iron and steel 
fabrication industry with occupational noise exposure.  The Board 
finds the Veteran's statement that he always used ear protection 
not credible.  Moreover, the Veteran testified that he did not 
seek testing for hearing loss until the March 2007 VA 
examination, forty years after separating from active duty.  
These facts also weigh against the Veteran's claim.

Moreover, the above discussed November 2010 VA medical opinion is 
of great probative value.  The Board finds that the VA opinion is 
highly probative because the opinion was based upon physical 
examination of the Veteran and a review of the claims file.  See 
Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also 
Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (factors for 
assessing the probative value of a medical opinion are the 
physician's access to the claims file and the thoroughness and 
detail of the opinion).  The VA examiner provided the reasons and 
bases for the medical opinion and his opinion is consistent with 
the service treatment records and the Veteran's prolonged period 
without complaint or treatment.  The opinion considered the 
Veteran's post-service noise exposure and provided a rationale 
for the opinion rendered.  The medical opinion is also consistent 
with other objective evidence of record.  The Board finds that 
this opinion is probative, as it was based on a review of the 
Veteran's claims file, subjective complaints and examination 
findings.  There is no contrary opinion of record.  Absent 
credible medical evidence linking the Veteran's currently 
diagnosed bilateral hearing loss or tinnitus to active service, 
continuity of symptoms or any other casual relationship to 
service has not been established. 

Based on the evidence of record, the Board finds that the 
preponderance of the evidence is against the Veteran's claims and 
as such, entitlement to service connection for hearing loss and 
tinnitus must be denied on both direct and presumptive bases.  In 
reaching this decision, the Board considered the doctrine of 
reasonable doubt, however, as the preponderance of the evidence 
is against the Veteran's claims, the doctrine is not for 
application.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet. App. 49, 54-56 (1990).


ORDER

Entitlement to service connection for bilateral hearing loss is 
denied.

Entitlement to service connection for bilateral tinnitus is 
denied.




____________________________________________
K.J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


